             IN THE UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF ARKANSAS
                     JONESBORO DIVISION

KIMBERLEY D. BRANTLEY, Administratrix
of the Estate of Benjamin Brantley, Deceased               PLAINTIFF

v.                       No. 3:16-cv-352-DPM

UPS GROUND FREIGHT, INC.;
OPTIMUM STAFFING, INC., dfb/a
Optimum Logistic Solutions; and
ROBERT L. WOODALL                                      DEFENDANTS

BRIDGEFIELD EMPLOYERS
INSURANCE COMPANY                                      INTERVENOR


                                ORDER
     UPS and Brantley have informally advised the Court that
Brantley, UPS, Optimum, and Woodall have settled their dispute.
Congratulations. The Third Amended Final Scheduling Order, NQ 137,
is suspended and trial on the merits is cancelled.
     Intervenor Bridgefield' s claims are as yet unresolved, but are now
solely between Brantley and Bridgefield. Joint status report from those
parties due by 4 October 2019. If the Court needs to resolve any made-
whole issues, it will do so at a one-day hearing on Friday,
18 October 2019 at 10:00 a.m. in Jonesboro. The Court will withhold
Judgment until this issue is addressed.
So Ordered.


              D.P. Marshall Jr.
              United States District Judge
                 ')..7   ~~ ;lOl'f




               -2-
